DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed November 27, 2019.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 9, and 17 recite limitations for a system, method and electronic apparatus for storing relationship information, receiving an utterance including a receiver and content, collecting content information, determining a relationship between the user and receiver, generating a meaning representation for converting context information into sentence based on the relationship and generating a message to a receiver based on a relationship between a user and receiver, a content of a message and a meaning representation.  
The limitation for storing relationship information can be achieved by a person mentally storing relationship information or using pen and paper to keep track of relationship information between senders and recipients.  The limitation for receiving an utterance including a receiver and a content of a message from a user can be achieved by the 

 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the processors, storage, memory, manager, controller and generic electronic apparatus to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-8 and 10-16 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Regarding claims 2 and 10, the features for the relationship between the user and the receiver includes a social relationship and an emotional relationship is a feature directed to the organization and manipulation of data.
Regarding claims 3 and 11-12, the feature for wherein the storage is configured to store a message characteristic of the message transmitted by the user, is an 
Regarding claims 4 and 12, the feature for the dialogue manager is configured to generate the meaning representation based on the message characteristic can be achieved by the human understanding the context of the message and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient.  
Regarding claim 5, the feature for the characteristic of the message includes at least one of a speech act and a speech tone is an intended use feature directed to data organization and manipulation.
Regarding claims 6 and 14, the feature for the dialogue manager is configured to: determine an emotional state of the user, can be achieved by the human hearing the spoken utterance and based on what or how the utterance is spoken, mentally determine the emotional state of the user; and generate the meaning representation based on: the relationship between the user and the receiver, and the emotional state of the user can be achieved by the human understanding the context of the message and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient and the user/sender mentally determined emotional state.
Regarding claims 7, 11, and 15-16 the limitation for the storage is configured to store a message characteristic of the message transmitted by the user is a feature directed to data organization and manipulation, wherein the message characteristic is matched with: the emotional relationship between the user and the receiver, the emotional state of the user, and a context, can be achieved by the human mentally reviewing stored relationship data, mentally determined emotional information of the sender and mentally interpreted context information and comparing with remembered or stored message data; and wherein the dialogue manager is configured to generate the meaning representation based on the message characteristic can be achieved by the human understanding the context of the message, relationship, and emotional states and mentally creating a formal and correct message based on the relationship of the user/sender and the receiver/recipient.  
Regarding claims 8 and 10, the limitation for the relationship information includes at least one of a message history of the user, a call history of the user, a contact of the user, and a writing history in a social media of the user is an intended use feature directed to data organization and manipulation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 17 recite limitations for “generat(ing) a message transmitted to the receiver..”  The claims previously recite a limitation for receiving content information of “a message” from a user.  As written, it is unclear if the generated message is the same received message of an additional/different message.
Claims 2-8 and 10-16 incorporate the indefiniteness by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Son et al (US Patent Application Publication No. 2016/0352895), hereinafter Son.
Son discloses an electronic device for outputting messages.  Regarding claims 1, 9, and 17, Son discloses features for systems [Fig 1A, 1B; para 0280-0285], methods [Fig. 5A, 5B, 6], electronic apparatuses [Fig 1A, 1B; para 0280-0285], providing for  a storage configured to store relationship information [para 0136-0137 -- electronic device 101 may previously configure and store the first relationship information 403 between the sender A 401 and the first recipient B 411 and the third relationship information 404 between the sender A 401 and the second recipient C 421; para 0139-0141 – relationship matrix] an input processor configured to collect context information associated with a content of a message in response to receiving an utterance including a receiver and the content of the message input from the user [para 0084 –0087 -- obtain a message from the sender;  0088-0093 -- analyze a content of the message]; a dialogue manager configured to determine a relationship between the user and the receiver based on the relationship information and generate a meaning representation for converting the context information into a sentence based on the relationship between the user and the receiver [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same]; and a result processor configured to generate a analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same].
Regarding claim 2, Son teaches the relationship between the user and the receiver includes a social relationship and an emotional relationship [para 0139-0156—particularly 0141 –relationship matrix; 0150 – romantic relationship, family; 0156 – friend, secretary, sibling, parent, worker, child].
Regarding claim 3, Son teaches the storage is configured to store a message characteristic of the message transmitted by the user [para 0140--0143 –stores message generated by sender……previously stored association information on words], and wherein the message characteristic is matched with: the emotional relationship between the user and the receiver [para 0088-0093; 0136-0141 – relationship matrix], and a context [para 0142-0143  -- extracted keywords; 0211-0223 – word databases].
Regarding claim 4, Son teaches the dialogue manager is configured to generate the meaning representation based on the message characteristic [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same].
Regarding claim 5, Son teaches the characteristic of the message includes at least one of a speech act and a speech tone [para 0205-0207 – determines voice determination value based on voice font and emotional information on sender; para 0242].
Regarding claim 6, Son teaches the dialogue manager is configured to: determine an emotional state of the user [para 0206-emotional information on sender; para 0211-0223 – emotional word database; 0242 – urgent messages,] and generate the meaning representation based on: the relationship between the user and the receiver, and the emotional state of the user [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same; para 0205-0207].
Regarding claim 7, Son teaches the storage is configured to store a message characteristic of the message transmitted by the user [para 0140--0143 –stores message generated by sender……previously stored association information on words], [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same; para 0205-0207], and a context [para 0142-0143  -- extracted keywords; 0211-0223 – word databases], and wherein the dialogue manager is configured to generate the meaning representation based on the message characteristic [para 0088-0093 --  analyze a content of the message, convert the message using at least one of a voice determination variable, a text generation variable, and a behavior variable corresponding to the content, and perform control to output the converted message; 0136-0141; 0143-0145; 0172-189; 0211-0223 – particularly 0214 – the electronic device 101 may store the words or phrases “put out the fire” that may replace “blanked the opponent” in the job field word database 1312 and use the same; para 0205-0207].
Regarding claim 8, Son teaches wherein the relationship information includes at least one of a message history of the user, a call history of the user, a contact of the user, and a writing history in a social media of the user [para 0147-0152 -- electronic device 101 may gather information in other various manners other than the image capturing, such as message analysis, speech recognition, web analysis, etc., to set the relationship map using address book and conversations].
Regarding claims 10-16, the method steps of dependent claims 10-16 are rejected under similar rationale as claims 1-9 and 17.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

G et al (US Patent Application Publication No. 2020/0287849) discloses a cognitive message response assistant.
Silva et al (US Patent No. 10,587,537) discloses generation of customized response messages.
Lagi et al (US Patent Application Publication No. 2020/0065857) discloses methods and systems for generation of personalized messages.
Shivashankaraiah (US Patent Application Publication No. 2017/0063741) discloses message assistant via smart templates.
Larsen (US Patent Application Publication No. 2007/0244978) discloses system and method for tailoring of electronic messages..



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner




/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659